IN THE COURT OF APPEALS OF IOWA

                                  No. 15-2103
                            Filed October 12, 2016


IN RE THE MARRIAGE OF KELLY DIISCHER
AND KYLE DIISCHER

Upon the Petition of
KELLY WOOD f/k/a DIISCHER,
      Petitioner-Appellant,

And Concerning
KYLE DIISCHER,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Cherokee County, Patrick M. Carr,

Judge.



      Petitioner appeals from modification decree awarding physical care of the

parties’ children to respondent. AFFIRMED.



      John M. Loughlin of Loughlin Law Firm, Cherokee, for appellant.

      Alyssa A. Herbold of Wittgraf Law Firm, Cherokee, for appellee.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                        2


MCDONALD, Judge.

      Kelly Diischer n/k/a Wood and Kyle Diischer entered into a stipulated

decree of dissolution in 2013. They stipulated to joint custody and shared care of

their two children. In 2014, Kyle filed a petition to modify the parties’ decree,

seeking physical care of the children.      Kelly counterclaimed, also seeking

physical care of the children. The parties stipulated there had been a substantial

change in circumstances requiring modification of the physical care and visitation

provisions of the decree. See In re Marriage of Frederici, 338 N.W.2d 156, 158

(Iowa 1983) (explaining showing necessary for modification of dissolution

decree). The record supports the stipulation. Post-decretal conduct showed the

parents were unable to successfully implement a shared care arrangement. In

addition, Kyle intended to move away from the area to be with his current wife,

who was being transferred by her employer. The district court awarded physical

care to Kyle and awarded Kelly liberal visitation. She appeals.

      Our review of cases in equity is de novo. See Iowa R. App. P. 6.907. We

review the entire record and decide anew the factual and legal issues presented.

See In re Marriage of Williams, 589 N.W.2d 759, 761 (Iowa Ct. App. 1998). Prior

cases have little precedential value; the court must make its determination based

on the unique facts and circumstances of each case. In re Marriage of Kleist,

538 N.W.2d 273, 276 (Iowa 1995); In re Marriage of Snowden, No. 14-1920,

2015 WL 4233449, at *1 (Iowa Ct. App. Jul. 9, 2015) (“All happy families are

alike; each unhappy family is unhappy in its own way.” (quoting Leo Tolstoy,

Anna Karenina 1 (1873))). Although we exercise de novo review, we do afford

the district court some deference. See, e.g., In re Marriage of Wood, No. 15-
                                         3


2204, 2016 WL 4384407, at *1 (Iowa Ct. App. Aug. 17, 2016) ("We do give some

deference to the decision of the district court where specific, non-generalized

findings and conclusions have been made."); see also Kleist, 538 N.W.2d at 278

(“[W]e give considerable weight to the sound judgment of the trial court who has

had the benefit of hearing and observing the parties firsthand.”).

       Physical care is defined as “the right and responsibility to maintain a

home for the minor child and provide for the routine care of the child.” Iowa Code

§ 598.1(7) (2013). In making the physical care determination, we look to the

factors set forth in Iowa Code section 598.41(3) and our case law. See Iowa

Code § 598.41(3); In re Marriage of Winter, 223 N.W.2d 165, 166–67 (Iowa

1974). “Each factor, however, does not necessarily impact the decision with

equal force.” In re Marriage of Daniels, 568 N.W.2d 51, 54 (Iowa Ct. App. 1997).

In considering the factors, our ultimate objective “is to place the child[ren] in the

environment most likely to bring [them] to healthy mental, physical, and social

maturity.” McKee v. Dicus, 785 N.W.2d 733, 737 (Iowa Ct. App. 2010). Our

court will “ultimately decide[ ] by determining under the whole record which

parent can minister more effectively to the long-range best interests of the

children.”   Winter, 223 N.W.2d at 166.      The controlling consideration is the

children’s best interests. In re Marriage of Kunkel, 555 N.W.2d 250, 253 (Iowa

Ct. App. 1996).

       The district court was forced to decide which of these two capable parents

would be awarded physical care of the children. On de novo review, we affirm

the judgment of the district court. The record reflects both parents love their

children and are capable of ministering effectively to their needs and interests.
                                         4


The record also reflects both parents have their shortcomings. The district court

took all of these things into account in deciding the physical care issue. Kelley

challenges many of the district court’s findings and the weight the district court

placed on certain factors versus others. We conclude the district court rendered

a fair decision supported by the record as a whole, and we see no reason to

disturb the judgment of the district court. Because we affirm the district court’s

physical care determination, we need not address Kelly’s arguments regarding

remand for calculation of child support or her request for attorney fees.

       The judgment of the district court is affirmed without further opinion. See

Iowa Ct. R. 21.26(1)(a), (d).

       AFFIRMED.